Citation Nr: 0126500	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  97-03 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
evaluation for residuals of a right tibia fracture.

2.  Entitlement to restoration of a 10 percent disability 
evaluation for residuals of a fracture of the left third 
metacarpal with arthritis.

3.  Entitlement to an effective date earlier than July 23, 
1996, for a 10 percent disability rating for residuals of a 
fracture of the left third metacarpal.

4.  Whether the combined disability evaluation for the 
veteran's service-connected disabilities was properly reduced 
from 50 percent to 40 percent in a November 1999 rating 
decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In March 1997, the veteran was afforded a personal 
hearing before a Hearing Officer at the RO.  He also appeared 
for a personal hearing at the RO before the undersigned 
Member of the Board in June 2001.  Transcripts of those 
hearings have been associated with the claims folder.  

This appeal initially included the issue of entitlement to an 
increased evaluation for residuals of a gun shot wound of the 
left forearm and hand.  However, during the course of his 
June 2001 personal hearing, the veteran indicated that he was 
satisfied with the 30 percent schedular rating assigned for 
this disability, and that he wished to withdraw his appeal 
with respect to that issue.  Similarly, although he appealed 
a January 1997 rating decision which denied entitlement to a 
compensable evaluation for residuals of a fracture of the 
right tibia, he was subsequently granted a 10 percent 
evaluation for this disability.  Thereafter, the evaluation 
was reduced to noncompensable.  The veteran has indicated 
that he is only seeking restoration of the 10 percent 
disability rating.  He specifically stated at his June 2001 
personal hearing that he was not seeking a disability 
evaluation in excess of the previously assigned 10 percent 
rating.  The Board will limit its decision accordingly.  

The Board also notes that the veteran raised the issue of 
entitlement to an effective date earlier than July 23, 1996, 
for the assignment of a 30 percent disability evaluation for 
residuals of a gun shot wound of the left forearm and hand.  
A statement of the case addressing this issue was issued in 
November 1999.  In a letter and VA Form 9 sent with the 
statement of the case, the veteran was informed of the 
requirement that he submit a timely substantive appeal if he 
desired appellate review with respect to this issue.  No 
correspondence addressing this issue was subsequently 
received from the veteran or his representative.  Moreover, 
neither the veteran nor his representative identified this as 
an issue on appeal at the hearing before the undersigned.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  

Further, in initially assigning a compensable rating for 
residuals of a fracture of the left third metacarpal, the RO 
essentially determined that a separate rating was warranted 
because the evidence demonstrated that arthritis was a 
residual of the fracture.  The RO even included arthritis as 
a component of the service-connected disability.  In its 
November 1999 decision to reduce the rating assigned for 
residuals of a fracture of the left third metacarpal with 
arthritis, the RO held that there was no current medical 
evidence demonstrating arthritis of the left third 
metacarpal, and that there was no justification in assigning 
a separate compensable evaluation.  The RO effectively 
severed service connection for arthritis of the left third 
metacarpal without complying with the requirements for doing 
so.  Nevertheless, the issue of whether severance of service 
connection for arthritis of the left third metacarpal is 
proper is not inextricably intertwined with the current 
appeal, and it is referred to the RO for the appropriate 
action.

Finally, in a letter dated August 29, 2001, the veteran was 
informed by the Board that it would be considering the 
question of whether he had submitted a timely substantive 
appeal with the respect to several issues raised during his 
June 2001 personal hearing.  The issue of entitlement to an 
effective date earlier than July 23, 1996 for a 10 percent 
evaluation for residuals of a fracture of the right tibia was 
referenced.  However, on further review, the Board notes that 
the veteran was never furnished a Statement of the Case on 
this issue.  For that matter, there is also no evidence, nor 
has it been contended, that a notice of disagreement was 
received from the veteran until several years after a May 
1997 Supplemental Statement of the Case, which informed him 
of the effective date of the 10 percent disability rating 
that was assigned for residuals of a fracture of the tibia.  
In other words, the Board erred by raising the question of 
timeliness in filing a substantive appeal because the earlier 
effective issue was not in appellate status.  The Board 
regrets any inconvenience or confusion that this may have 
caused.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  The November 1999 rating decision reducing the evaluation 
for the residuals of the veteran's right tibia fracture from 
10 percent to noncompensable was based on a December 1998 VA 
examination report, which is not adequate for rating purposes 
and does not establish that the veteran's right tibia 
disability had improved.

3.  The November 1999 rating decision reducing the evaluation 
for the residuals of a fracture of the left third metacarpal 
with arthritis from 10 percent to noncompensable was based on 
a January 1999 VA examination report, which is not adequate 
for rating purposes and does not establish that the veteran's 
left hand disability had improved.

4.  In a rating action dated in May 1997, the RO granted a 10 
percent disability evaluation for the residuals of a fracture 
of the left third metacarpal, effective from July 23, 1996.

5.  The veteran disagreed with the May 1997 rating decision 
with respect to the assigned effective date of the increased 
evaluation and the RO provided a statement of the case on 
this issue to the veteran in November 1999, wherein he was 
advised of the need to file a timely substantive appeal.

6.  Thereafter, no written communication addressing the issue 
of entitlement to an effective date earlier than July 23, 
1996, for a 10 percent disability evaluation for residuals of 
a fracture of the left third metacarpal was received from the 
veteran or his representative until the veteran's June 2001 
hearing before the undersigned was transcribed.

7.  Concluding that there had been clear and unmistakable 
error in a November 1998 decision that had assigned the 
veteran a 50 percent combined disability for the veteran's 
service-connected disabilities, the RO reduced the veteran's 
combined disability evaluation from 50 percent to 40 percent 
in a November 1999 rating action; the veteran was informed of 
the decision and his appellate rights on November 15, 1999.

8.  The veteran disagreed with the November 1999 rating 
decision and the RO provided a statement of the case on this 
issue to the veteran in November 1999.

9.  Thereafter, no written communication addressing the issue 
of whether the combined rating was properly reduced was 
received until the veteran's June 2001 hearing before the 
undersigned was transcribed.


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent evaluation for residuals of a 
right tibia fracture, effective the date of reduction, is 
warranted.  38 C.F.R. § 3.344 (2001).



2.  Restoration of a 10 percent evaluation for residuals of a 
fracture of the left third metacarpal with arthritis, 
effective the date of reduction, is warranted.  38 C.F.R. 
§ 3.344 (2001).

3.  A timely substantive appeal has not been received with 
respect to a May 1997 rating decision that assigned an 
effective date of July 23, 1996, for a 10 percent disability 
evaluation for the residuals of a fracture of the right 
tibia.  
38 U.S.C.A. § 7105(a)(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (2001).

4.  A timely substantive appeal has not been received with 
respect to a November 1999 rating decision that reduced the 
combined disability evaluation for the veteran's service-
connected disabilities from 50 percent to 40 percent.  38 
U.S.C.A. § 7105(a)(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Restoration of Disability Ratings

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's restoration claims, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
restoration claims on appeal are liberalizing and are 
therefore applicable to these claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the evidence currently of record is not 
adequate for the purpose of determining whether an evaluation 
in excess of 10 percent would be warranted for the veteran's 
left hand and/or right tibia disability.  However, as 
explained above, the veteran has limited his appeal with 
respect to these disabilities to restoration of the 
previously assigned 10 percent evaluations.  The evidence 
currently of record supports restoration of the 10 percent 
evaluations.  Therefore, no further action is required to 
comply with the VCAA and the implementing regulations, and no 
useful purpose would be served by remanding these issues for 
RO consideration in light of the regulations implementing the 
VCAA.   

A.  Residuals of a Right Tibia Fracture

By a rating action dated in September 1969, the RO granted 
service connection for residuals of a right tibia fracture.  
A noncompensable evaluation was assigned.  

A claim for an increased evaluation for the residuals of a 
right tibia fracture was granted in a rating decision of May 
1997, which evaluated the disability as 10 percent disabling 
from July 23, 1996.  The May 1997 rating decision referenced 
the report of an April 1997 orthopedic examination indicating 
that the veteran complained of anterior shin pain.  The RO 
also noted that an X-ray had shown sclerotic changes 
involving the tibia and fibula, and that the veteran had 
reported during his March 1997 personal hearing that he 
experienced increased leg pain after walking more than a 
block.  As such, the RO determined that was there was 
evidence demonstrating mild impairment of the tibia and 
fibula.

A VA examination of the veteran was performed in December 
1998 to determine if there had been any change in the degree 
of severity of the service-connected right tibial disability.  
Based upon the results of this examination, the RO entered a 
May 1999 rating decision in which it proposed to reduce the 
evaluation for the veteran's right tibial disability to 
noncompensable.  In the November 1999 rating decision on 
appeal, the RO reduced the evaluation to noncompensable, 
effective February 1, 2000.

The provisions of 38 C.F.R. § 3.344(a)(b) are not applicable 
in this case since the 10 percent evaluation for the 
veteran's right tibial disability was in effect for less than 
5 years.  Nevertheless, an examination report may not serve 
as a basis for reducing an evaluation in effect for less than 
5 years if it does not disclose improvement in the 
disability.  38 C.F.R. § 3.344(c).  The December 1998 VA 
examination report indicated that the veteran complained of 
aching, pain, and tenderness in his right leg.  He said 
weather changes aggravated the condition.  There was no 
evidence of bone tenderness or soreness at the time of the 
examination.  An X-ray of the right leg revealed a small 
exostosis arising from the distal end of the right tibia 
anteriorly.  As the veteran's complaints of right leg pain 
and tenderness remained essentially the same, and there was 
no radiographic evidence of improvement in the disability, 
the Board must conclude that the December 1998 examination 
report did not establish improvement in the veteran's right 
tibial disability.  Therefore, restoration of the 10 percent 
evaluation, effective the date of the reduction, is 
warranted.

B.  Residuals of a Fracture of the Left Third Metacarpal with 
Arthritis

The veteran was granted service connection for residuals of a 
fracture of the left third metacarpal with arthritis in a May 
1997 rating decision.  Reference was made to an April 1997 X-
ray report that showed an old healed fracture of the third 
metacarpal bone and obvious arthritis particularly in the 
interphalangeal joint.  On examination of the hand, the 
veteran complained of tenderness, soreness, and pain.  He had 
diminished grip and grasp in the left hand when compared to 
the right.  In view of these findings, a 10 percent 
disability evaluation was assigned, effective from July 23, 
1996.  

A VA examination of the veteran was performed in January 1999 
to determine if there had been any change in the degree of 
severity of the service-connected left hand disability.  
Based upon the results of this examination, the RO entered a 
May 1999 rating decision in which it proposed to reduce the 
evaluation for the veteran's left hand disability to 
noncompensable.  In the November 1999 rating decision on 
appeal, the RO reduced the evaluation to noncompensable, 
effective February 1, 2000.

Once again, the provisions of 38 C.F.R. § 3.344(a)(b) are not 
applicable in this case since the 10 percent evaluation for 
the veteran's left hand disability was in effect for less 
than 5 years.  Nevertheless, as noted above, an examination 
report may not serve as a basis for reducing an evaluation in 
effect for less than 5 years if it does not disclose 
improvement in the disability.  38 C.F.R. § 3.344(c).  The 
January 1999 VA examination report indicates that the veteran 
continued to experience tenderness, soreness, and pain to 
palpation.  Attempts to make a fist also elicited complaints 
of tenderness, soreness, and pain.  X-rays taken in December 
1998 showed an old fracture at the mid-shaft of the third 
metacarpal.  There were no findings pertaining to the 
existence or absence of arthritis.  This examination report 
does not establish improvement in the veteran's left hand 
disability.  Therefore, restoration of the 10 percent 
evaluation, effective the date of the reduction, is 
warranted.

II.  Substantive Appeal

In a letter mailed to the veteran on August 29, 2001, the 
Board advised the veteran that it would be rendering a 
decision as to whether he had submitted a timely substantive 
appeal with respect to the issues of entitlement to an 
effective date earlier than July 23, 1996, for a 10 percent 
disability rating for residuals of a fracture of the left 
third metacarpal and whether the November 1999 rating 
decision properly reduced the veteran's combined disability 
evaluation from 50 percent to 40 percent.  He was advised of 
the relevant law impacting this question as well as the 
current evidence before the Board.  The veteran was told that 
he had 60 days from the date of the letter to explain why he 
believed he had filed a timely substantive appeal with regard 
to those issues and to submit any evidence that would support 
his contention.  He was also provided with a summary of the 
law that applied to the time limits for completing an appeal 
to the Board.  Further, he was advised that he could request 
a hearing before the Board.  The veteran did not respond to 
this letter.  There is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

In a Supplemental Statement of the Case dated May 3, 1997, 
the veteran was informed that a separate 10 percent 
disability evaluation had been assigned for residuals of a 
fracture of the left third metacarpal.  The effective date of 
the increase was July 23, 1996.  A notice of disagreement 
with respect to the effective date was received from the 
veteran in May 1997.  In November 1999, he was provided a 
statement of the case (SOC) on the issue of entitlement to an 
effective date earlier than July 23, 1996, for the separate 
10 percent evaluation for residuals of a fracture of the left 
third metacarpal.  The cover letter and VA Form 9 sent with 
the SOC advised the veteran of the requirement that he submit 
a substantive appeal and of the time limit for doing so if he 
wished to continue his appeal.  

Similarly, the record reflects that the veteran was advised 
on November 15, 1999, that the combined disability evaluation 
for his service-connected disabilities would be reduced from 
50 percent to 40 percent.  The RO indicated that the decision 
had been based on the finding that a November 1998 had been 
clearly and unmistakably erroneous in assigning the 50 
percent rating.  He was given notice of his appellate rights.  
In response to his notice of disagreement, the veteran was 
provided an SOC on this issue in November 1999.  As noted 
above, the SOC included a cover letter and VA Form 9 that 
informed the veteran of the requirements to perfect his 
appeal with the submission of a timely substantive appeal.  
Here, while a substantive appeal was received from the 
veteran in April 2000, that document was limited to his 
dissatisfaction with the RO's decision to reduce the 
disability evaluations assigned to his left hand and right 
tibia disabilities.  He made no reference to the RO's 
decision to reduce his combined disability evaluation.

Subsequent to the issuance of the SOC in November 1999, no 
written communication addressing the effective date issue or 
the combined evaluation issue was received from the veteran 
or his representative until the June 2001 hearing before the 
undersigned was transcribed, well after the expiration of the 
period for filing a substantive appeal.  Accordingly, the 
appeal with respect to the issues of entitlement to an 
effective date earlier than July 23, 1996, for a 10 percent 
disability rating for residuals of a fracture of the left 
third metacarpal, and whether the combined disability 
evaluation for the veteran's service-connected disabilities 
was properly reduced from 50 percent to 40 percent in a 
November 1999 rating decision must be dismissed.


ORDER

Restoration of a 10 percent evaluation for residuals of a 
right tibia fracture, effective the date of reduction, is 
granted.

Restoration of a 10 percent evaluation for residuals of a 
fracture of the left third metacarpal with arthritis, 
effective the date of reduction, is granted.

The appeal with respect to the issue of entitlement to an 
effective date earlier than July 23, 1996, for a 10 percent 
disability rating for residuals of a fracture of the left 
third metacarpal is dismissed.

The appeal with respect to the issue of whether the combined 
disability evaluation for the veteran's service-connected 
disabilities was properly reduced from 50 percent to 40 
percent in a November 1999 rating decision is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

